 

Exhibit 10.1

 

CHINO COMMERCIAL BANCORP

2000 STOCK OPTION PLAN

as Amended and Restated February 15, 2007

 

1.         Purpose.  The purpose of the 2000 Stock Option Plan, as amended (the
"Plan") is to strengthen CHINO COMMERCIAL BANCORP (the "Company") and those
corporations which are or hereafter become subsidiary corporations of the
Company, within the meaning of Section 424(f) of the Internal Revenue Code of
1986, as amended (the "Code"), by providing to participating employees and
directors added incentive for high levels of performance and for unusual efforts
to increase the earnings of the Company subsidiary corporations.  The Plan seeks
to accomplish these purposes and results by providing a means whereby such
employees and directors may purchase shares of the common stock of the Company
pursuant to (a) options granted pursuant to the Incentive Stock Option Plan (the
"Incentive Plan") (Division A hereof) which will qualify as incentive stock
options under Section 422 of the Code ("Incentive Options"), or (b) options
granted pursuant to the Non-Qualified Stock Option Plan (the "Non-Qualified
Plan") (Division B hereof) which are intended to be non-qualified stock options
described in Treas. Reg. §1.83-7 to which Section 421 of the Code does not apply
("Non-Qualified Options").  (Hereinafter, the term "Options" shall collectively
refer to Incentive Options and Non-Qualified Options.)

2.         Administration.  This Plan shall be administered by the Board of
Directors of the Company (the "Board of Directors").  The Board of Directors
may, in its sole discretion, from time to time, delegate such power and
authority over the administration of the Plan as the Board of Directors deems
appropriate to a committee composed of not fewer than three (3) directors of the
Company (“Committee”).  Nothing contained herein shall prevent the Board of
Directors from delegating to such committee full power and authority over the
administration of the Plan.  As used herein, the term “Board of Directors” shall
refer either to the Board of Directors itself or to a duly authorized Committee
thereof, as appropriate.

Any action of the Board of Directors with respect to administration of the Plan
shall be taken pursuant to a majority vote of its members; provided, however,
that with respect to action by the Board of Directors in granting an option to
an individual director, such action must be authorized by the required number of
directors without counting the interested director, who shall abstain as to any
vote on his option.  An interested director may be counted in determining the
presence of a quorum at a meeting of the Board of Directors where such action
will be taken.

Subject to the express provisions of the Plan, the Board of Directors shall have
the authority to construe and interpret the Plan, and to define the terms used
therein, to prescribe, amend, and rescind rules and regulations relating to
administration of the Plan, to determine the duration and purposes of leaves of
absence which may be granted to participants without constituting a termination
of their employment for purposes of the Plan, and to make all other
determinations necessary or advisable for administration of the Plan. 
Determinations of the Board of Directors on matters referred to in this section
shall be final and conclusive. The Board of Directors shall also select from the
eligible class and determine the individuals who shall receive Options, whether
such Options shall be Incentive or Non-Qualified Options, and the terms and
provisions of the Options (which need not be identical), and shall grant such
Options to such individuals.  An individual who has been granted an Option (an
"Optionee") may, if such individual is otherwise eligible, be granted additional
Options if the Board of Directors shall so determine.



 

--------------------------------------------------------------------------------



 



3.         Eligibility.  All salaried officers and employees of the Company and
its subsidiary corporations shall be eligible for selection to receive both
Incentive and Non-Qualified Options.  Directors of the Company and its
subsidiary corporations who are not also salaried officers or employees of the
Company or a subsidiary corporation shall be eligible to receive only
Non-Qualified Options under the Plan. 

4.         Stock Subject to the Plan.  Subject to adjustment as provided in
Section 13 hereof, the stock to be offered under the Plan shall be shares of the
Company's authorized but unissued common stock, no par value (hereinafter called
"stock"), and the aggregate amount of stock to be delivered upon exercise of all
Options granted under the Plan, whether Incentive or Non-Qualified Options,
shall not exceed Two Hundred Twenty-Six Thousand, Seven Hundred Ninety-Two
(226,792) shares. One Hundred Fifty-Eight Thousand, Six Hundred Ninety-Five
(158,695) of such shares shall be reserved exclusively for the grant of options
to salaried officers and employees of the Company or its subsidiaries, and the
remaining Sixty-Eight Thousand, Ninety-Seven (68,097) of such shares may be
granted to anyone eligible to participate in the Plan, including officers,
employees and non-employee directors, again subject to adjustment as provided in
Section 13 hereof.  If any Option shall expire for any reason without having
been exercised in full, the unpurchased shares subject thereto shall again be
available for purposes of the Plan.

5.         Option Price.  The purchase price of stock subject to each Option
shall be determined by the Board of Directors but shall not be less than one
hundred percent (100%) of the fair market value of such stock at the time such
Option is granted.  As to any Incentive Option granted to an Optionee who,
immediately before the Option is granted, owns beneficially more than ten
percent (10%) of the outstanding stock of the Company, the purchase price must
be at least one hundred ten percent (110%) of the fair market value of the stock
at the time when such Option is granted.  The fair market value of such stock
shall be determined in accordance with any reasonable valuation method,
including the valuation methods described in Treas. Reg. § 20.2031-2.  The
purchase price of any shares purchased shall be paid in full in cash at the time
of each such purchase.

6.         Option Period.  Each Option and all rights or obligations thereunder
shall expire on such date as the Board of Directors may determine, but not later
than ten (10) years from the date such Option is granted, and shall be subject
to earlier termination as provided elsewhere in the Plan.  As to any Incentive
Option granted to an Optionee who, immediately before the option is granted,
owns beneficially more than ten percent (10%) of the outstanding stock of the
Company (whether acquired upon exercise of Options or otherwise), such option
must not be exercisable by its terms after five (5) years from the date of its
grant.

7.         No Employment Rights.  In the case of employees, nothing contained in
the Plan (or in any Option agreement) shall obligate the Company or its
subsidiary corporations to employ any Optionee for any period or interfere in
any way with the right of the Company or its subsidiary corporations to reduce
such Optionee's compensation.



2

--------------------------------------------------------------------------------



 



8.         Exercise of Options.  Each Option shall be exercisable in such
installments, which need not be equal, and upon such contingencies as the Board
of Directors shall determine; provided, however, that if an Optionee shall not
in any given installment period purchase all of the shares which such Optionee
is entitled to purchase in such installment period, such Optionee's right to
purchase any shares not purchased in such installment period shall continue
until the expiration of such Option.  No Option or installment thereof shall be
exercisable except with respect to whole shares, and fractional share interests
shall be disregarded except that they may be accumulated in accordance with the
next preceding sentence. Options may be exercised by ten (10) days written
notice delivered to the Company stating the number of shares with respect to
which the Option is being exercised, together with cash in the amount of the
purchase price for such shares.  No fewer than ten (10) shares may be purchased
at one time unless the number purchased is the total number which may be
purchased under the Option.  As a condition to the exercise of a Non-Qualified
Option, in whole or in part, by an Optionee who is an employee of the Company
(or who was an employee during the term of the option) the Optionee shall be
required to pay to the Company, in addition to the purchase price for the shares
being exercised, an amount equal to any taxes required to be withheld by the
Company in order to enable the Company to claim a deduction in connection with
the exercise of the Option.

Options may also be exercised by delivering to the Company (i) an exercise
notice instructing the Company to deliver the certificates for the shares
purchased to a designated brokerage firm which shall sell the stock in the
market as soon as the Option is exercised; and (ii) a copy of irrevocable
instructions delivered to the brokerage firm to sell the shares acquired upon
exercise of the Option and to deliver to the Company from the sale proceeds
sufficient cash to pay the exercise price and applicable withholding taxes
arising as a result of the exercise, with the balance of the sales proceeds, if
any, after payment of any broker's commission, credited to the Optionee's
brokerage account.

The Company may require any Optionee, or any person to whom an Option is
transferred under Section 9 hereof, as a condition of exercising any such
Option, to give written assurances satisfactory to the Company stating that such
person is acquiring the stock subject to the Option for such person's own
account and not with any present intention of selling or otherwise distributing
the stock.  The requirement of providing written assurances, and any assurances
given pursuant to the requirement, shall be inoperative if (i) the shares to be
issued upon the exercise of the Option have been registered under a then
currently effective registration statement under the Securities Act of 1933, as
amended, or (ii) a determination is made by counsel for the Company that such
written assurances are not required in the circumstances under the then
applicable federal securities laws.

9.         Nontransferability of Options.  Each Option shall, by its terms, be
nontransferable by the Optionee, other than by Will or the laws of descent and
distribution, and shall be exercisable during such Optionee's lifetime only by
the Optionee.

10.       Cessation of Employment; Disability.  Except as provided in Sections 6
and 11 hereof, if an Optionee ceases to be employed by or to serve as a director
of the Company or a subsidiary corporation for any reason other than death or
disability, such Optionee's Option shall expire sixty (60) days thereafter, and
during such period after such Optionee ceases to be an employee or director,
such Option shall be exercisable only as to those shares with respect to which
installments, if any, had accrued as of the date on which the Optionee ceased to
be employed by or ceased to serve as a director of the Company or such
subsidiary corporation.  Except as provided in Sections 6 and 11 hereof, if an
Optionee ceases to be employed by or ceases to serve as a director of the
Company or a subsidiary corporation by reason of disability (within the meaning
of Section 22(e)(3) of the Code), such Optionee's Option shall expire not later
than one (1) year thereafter, and during such period after such Optionee ceases
to be an employee or director such Option shall be exercisable only as to those
shares with respect to which installments, if any, had accrued as of the date on
which the Optionee ceased to be employed by or ceased to serve as a director of
the Company or such subsidiary corporation.



3

--------------------------------------------------------------------------------



 



11.       Termination of Employment for Cause.  If an Optionee's employment by
or service as a director of the Company or a subsidiary corporation is
terminated for cause, such Optionee's Option shall expire immediately; provided,
however, that the Board of Directors may, in its sole discretion, within thirty
(30) days of such termination, waive the expiration of the Option by giving
written notice of such waiver to the Optionee at such Optionee's last known
address.  In the event of such waiver, the Optionee may exercise the Option only
to such extent, for such time, and upon such terms and conditions as if such
Optionee had ceased to be employed by or ceased to serve as a director of the
Company or such subsidiary corporation upon the date of such termination for a
reason other than cause, disability, or death.  In the case of an employee,
termination for cause shall include termination for malfeasance or gross
misfeasance in the performance of duties, conviction of illegal activity in
connection therewith, any conduct seriously detrimental to the interests of the
Company or a subsidiary corporation, or removal pursuant to the exercise of
regulatory authority by the Comptroller of the Currency, the Federal Reserve
Board, or any applicable bank supervisory agency; and, in any event, the
determination of the Board of Directors with respect thereto shall be final and
conclusive. In the case of a director, termination for cause shall include
removal pursuant to Sections 302 or 304 of the California Corporations Code or
removal pursuant to the exercise of regulatory authority by the Comptroller of
the Currency, the Federal Reserve Board, or any applicable bank supervisory
agency.

12.       Death of Optionee.  Except as provided in Section 6 hereof, if any
Optionee dies while employed by or serving as a director of the Company or a
subsidiary corporation or during the 60-day or one-year period referred to in
Section 10 hereof, such Optionee's Option shall expire one (1) year after the
date of such death.  After such death but before such expiration, the persons to
whom the Optionee's rights under the Option shall have passed by Will or by the
applicable laws of descent and distribution shall have the right to exercise
such Option to the extent that installments, if any, had accrued as of the date
of the Optionee’s death.

13.       Adjustments Upon Changes in Capitalization.  If the outstanding shares
of the stock of the Company are increased, decreased, or changed into, or
exchanged for a different number or class of shares or securities of the
Company, without receipt of consideration by the Company, through
reorganization, merger, recapitalization, reclassification, stock split-up,
stock dividend, stock consolidation, or otherwise, an appropriate and
proportionate adjustment shall be made in the number and class of shares as to
which Options may be granted.  A corresponding adjustment changing the number or
class of shares and the exercise price per share allocated to unexercised
Options, or portions thereof, which shall have been granted prior to any such
change shall likewise be made.  Any such adjustment, however, in an outstanding
Option shall be made without change in the total price applicable to the
unexercised portion of the Option but with a corresponding adjustment in the
price for each share subject to the Option.  No fractional shares of stock shall
be issued under the Plan on account of any such adjustment.



4

--------------------------------------------------------------------------------



 



14.       Terminating Events.  Not less than thirty (30) days prior to a
"Terminating Event" as defined below, the Board of Directors shall notify each
Optionee of the pendency of the Terminating Event.  Upon delivery of said
notice, any Option granted prior to the Terminating Event shall, notwithstanding
the provisions of Section 8 hereof, be exercisable in full and not only as to
those shares with respect to which installments, if any, have then accrued,
subject, however, to earlier expiration or termination as provided elsewhere in
the Plan, and further subject to the condition that the Terminating Event in
fact occurs.  Optionees shall then be entitled to exercise any Options or
portions thereof commencing on the tenth (10th) day, and ending on the third
(3rd) day, prior to the Terminating Event, or at such other times as may be
specified by the Board of Directors in connection with the Terminating Event. 
Upon the effective date of the Terminating Event, the Plan and any Options
granted thereunder shall terminate, unless (i) provision is made in connection
with the Terminating Event for assumption of Options theretofore granted, or
substitution for such Options of new options covering stock of a successor
employer corporation, or a parent or subsidiary corporation thereof, with
appropriate adjustments as to the number and class of shares and prices, or (ii)
in the case of a “change in control” as defined below, the Board of Directors in
its sole discretion determines prior to the effective date of the Terminating
Event that all outstanding Options and the Plan itself should continue in full
force and effect.  In the case of such a determination by the Board of
Directors, or in the event that any pending Terminating Event does not occur,
the Plan and all outstanding Options thereunder shall continue in force with all
original vesting schedules in effect.

For purposes of this Section 14, a "Terminating Event" shall include: (i) a
reorganization, merger, or consolidation of Chino Commercial Bank, N.A. (the
“Bank”) or the Company with one or more corporations as a result of which either
entity will not be the surviving corporation, unless such transaction involves a
transfer of shares to another corporation in exchange for at least eighty
percent (80%) control of that corporation, (ii) a sale of substantially all the
assets and property of the Bank or the Company to a non-affiliated person,
corporation or entity, or (iii) a “change in control”, i.e., any other single
transaction involving the Company (such as a tender offer) where there is a
change in ownership of at least twenty-five percent (25%) of the Company’s
outstanding shares, unless such change in ownership results from (i) a transfer
of shares to another corporation in exchange for at least eighty percent (80%)
control of that corporation, or (ii) the issuance of additional shares of stock
by the Company in a secondary stock offering, private placement or similar
transaction.

15.       Acceleration of Options.  Notwithstanding the provisions of Section 8
hereof or any provision to the contrary contained in any Option agreement, the
Board of Directors, in its sole discretion, may accelerate the vesting of all or
any portion of Option then outstanding.  The decision by the Board of Directors
to accelerate an Option or to decline to accelerate an Option shall be final. In
the event of the acceleration of the exercisability of Options as the result of
a decision by the Board of Directors pursuant to this Section 15, each
outstanding Option so accelerated shall be exercisable for a period from and
after the date of such acceleration and upon such other terms and conditions as
the Board of Directors may determine in its sole discretion, provided that such
terms and conditions (other than terms and conditions relating solely to the
acceleration of exercisability and the related termination of an Option) may not
adversely affect the rights of any Optionee without the consent of the Optionee
so adversely affected.  Any outstanding Option which has not been exercised by
the holder at the end of such period shall terminate automatically at that time.



5

--------------------------------------------------------------------------------



 



16.       Amendment and Termination by Board of Directors.  The Board of
Directors may at any time suspend, amend, or terminate the Plan and may, with
the consent of an Optionee, make such modification of the terms and conditions
of such Optionee's Option as it shall deem advisable; provided that, except as
permitted under the provisions of Section 13 hereof, any amendment or
modification which would:

(a)        increase the maximum number of shares which may be purchased pursuant
to Options granted under the Plan;

(b)        change the minimum option price;

(c)        increase the maximum term of Options provided for herein; or

(d)        permit Options to be granted to anyone other than a director or a
salaried officer or employee of the Company or a subsidiary corporation, shall
be deemed adopted as of the date of the action of the Board of Directors
effecting such amendment or modification and shall be effective immediately,
unless otherwise provided therein, subject to approval thereof within twelve
(12) months  before or after the effective date by shareholders of the Company
holding not less than a majority of the voting power of the Company.  In
addition, if applicable accounting rules require that options are not deemed to
be validly granted until shareholder approval of applicable amendments to the
Plan have been obtained, no options shall be granted pursuant to any such
amendments prior to obtaining shareholder approval thereof.

Notwithstanding the above, the Board of Directors may grant to an Optionee, if
such Optionee is otherwise eligible, additional Options or, with the consent of
the Optionee, grant a new Option in lieu of an outstanding Option for a number
of shares, at a purchase price and for a term which in any respect is greater or
less than that of the earlier Option, subject to the limitations of Sections 5,
6 and A‑2 hereof.

No Option may be granted during any suspension of the Plan or after termination
of the Plan. Amendment, suspension, or termination of the Plan shall not,
without the consent of the Optionee, alter or impair any rights or obligations
under any Option outstanding prior to such amendment, suspension or termination
of the Plan.

17.       Time of Granting Options.  The time an Option is granted, sometimes
referred to as the date of grant, shall be the day of the action of the Board of
Directors described in Section 2 hereof; provided that Optionees do not have the
ability to further negotiate the terms of their grants, and provided further
that the grants will be communicated to Optionees within a relatively short
period of time following the Board’s action.  In addition, if required by
applicable accounting rules,

6

--------------------------------------------------------------------------------



 

the date of grant will not be deemed to occur unless any shareholder approvals
required for the grant of an option under the Plan or applicable amendments
thereto have been obtained.  In addition, if appropriate resolutions of the
Board of Directors indicate that an Option is to be granted as of and on some
future date, the time such Option is granted shall be such future date.  If
action by the Board of Directors is taken by the unanimous written consent of
its members, the action of the Board of Directors shall be deemed to be at the
time the last Board member signs the consent, subject to the same requirements
concerning communication with Optionees set forth in the first sentence of this
Section 17.

18.       Privileges of Stock Ownership; Securities Laws Compliance; Notice of
Sale.  No Optionee shall be entitled to the privileges of stock ownership as to
any shares of stock not actually issued and delivered.  No shares shall be
issued upon the exercise of any Option unless and until any then applicable
requirements of any regulatory agencies having jurisdiction, and of any
exchanges upon which stock of the Company may be listed, shall have been fully
complied with.  The Company has registered the underlying shares of common stock
under the Securities Act of 1933, as amended. All Optionees shall agree to
comply with all applicable federal and state securities laws in connection with
any sale or other disposition of such common stock.  Additionally, all Optionees
shall give the Company notice of any sale or other disposition of any such
shares not more than five (5) days after such sale or other disposition.

19.       Effective Date of the Plan.  The effective date of Plan is July 13,
2000.

20.       Termination.  Unless previously terminated by the Board of Directors
or as provided in Section 14 hereof, the Plan shall terminate at the close of
business on July 13, 2010 and no Options shall be granted under it thereafter,
but such termination shall not affect any Option theretofore granted.

21.       Option Agreement.  Each Option shall be evidenced by a written stock
option agreement executed by the Company and the Optionee and shall contain each
of the provisions and agreements herein specifically required to be contained
therein, including whether the Option is an Incentive Option or Non-Qualified
Option, and such other terms and conditions as are deemed desirable and are not
inconsistent with the Plan.

22.       Exculpation and Indemnification.  The Company shall indemnify and hold
harmless a member or members of the Board of Directors in any action brought
against such member or members to the maximum extent permitted by then
applicable law and the Articles of Incorporation, Articles of Association and
Bylaws of the Bank and/or the Company and any amendments thereto.

DIVISION A
INCENTIVE STOCK OPTION PLAN

1-1.      Eligible Persons.  All salaried officers and employees of the Company
and its subsidiary corporations shall be eligible for selection to participate
in the Incentive Plan.  Notwithstanding any other provisions of the Plan to the
contrary, no director of the Company or a subsidiary corporation who is not a
salaried employee of the Company or a subsidiary corporation may be granted
options under the Incentive Plan.



7

--------------------------------------------------------------------------------



 



 

1-2.      Limit on Exercisability of Options.  The aggregate fair market value
(determined as of the time the Option is granted) of the stock for which any
salaried officer or employee may be granted Incentive Options which are first
exercisable during any one calendar year (under all Incentive Stock Option Plans
of such employee's employer and its parent and subsidiary corporations) shall
not exceed One Hundred Thousand Dollars ($100,000).

1-3.      Incorporation by Reference.  The provisions of Sections 5, 6, 9, 10,
12, 16 and 20 of the Plan are hereby incorporated by this reference into this
Incentive Stock Option Plan.

1-4.      Interpretation of Plan.  Options granted pursuant to the Incentive
Plan are intended to be "incentive stock options" within the meaning of
Section 422 of the Code, and the Incentive Plan shall be construed to implement
that intent.  If all or any part of an Incentive Option shall not be deemed an
"incentive stock option" within the meaning of Section 422 of the Code, said
Option shall nevertheless be valid and carried into effect as a Non-Qualified
Option.

DIVISION B
NON-QUALIFIED STOCK OPTION PLAN

B-1.     Eligible Persons.  All salaried officers and employees and all
directors of the Company and its subsidiary corporations shall be eligible for
selection to participate in the Non-Qualified Plan.

B-2.     Interpretation of Plan.  Options granted pursuant to the Non-Qualified
Plan are intended to be non-qualified stock options described in Treas.
Reg. § 1.83-7 to which Section 421 of the Code does not apply, and the
Non-Qualified Plan shall be construed to implement that intent.

 

8

--------------------------------------------------------------------------------

